Deutsche Bank Natl. Trust Co. v MacPherson (2014 NY Slip Op 08314)





Deutsche Bank Natl. Trust Co. v MacPherson


2014 NY Slip Op 08314


Decided on November 26, 2014


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 26, 2014
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

WILLIAM F. MASTRO, J.P.
RUTH C. BALKIN
ROBERT J. MILLER
COLLEEN D. DUFFY, JJ.


2013-10342
 (Index No. 32899/07)

[*1]Deutsche Bank National Trust Company, etc., respondent, 
vDonald MacPherson, appellant, et al., defendants.


Irwin Popkin, Melville, N.Y., for appellant.
Locke Lord LLP, New York, N.Y. (Casey B. Howard and R. James De Rose III of counsel), for respondent.

DECISION & ORDER
In an action to foreclose a mortgage, the defendant Donald MacPherson appeals from a judgment of the Supreme Court, Suffolk County (Molia, J.), dated June 14, 2013, which, upon an order of the same court dated February 28, 2008, denying his motion pursuant to CPLR 3211(a) to dismiss the complaint, inter alia, directed the sale of the subject property.
ORDERED that the judgment is affirmed, with costs.
Contrary to the contention of the defendant Donald MacPherson, a notice of default sent to him after he defaulted on the subject note provided him with 30 days after mailing of the notice within which to cure the default. Accordingly, the notice provided him with the cure period required under the terms of the subject note and mortgage.
MacPherson's remaining contention, raised for the first time on appeal, is not properly before this Court (see e.g. Federal Natl. Mtge. Assn. v Cappelli, 120 AD3d 621, 622; Gonzales v Munchkinland Child Care, LLC, 89 AD3d 987, 988; Whitehead v City of New York, 79 AD3d 858, 861).
MASTRO, J.P., BALKIN, MILLER and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court